 

Case 1:20-cr-00005-GBD Document 21 Filed 12/22/20 Page 1 of 1

LAW OFFICES OF

SCOTT B. TULMAN & ASSOCIATES, P

THE HELMSLEY BUILDING
230 PARK AVENUE, 18 Floor
NEW YORK, NEW YORK 10169

(212) 867-3600

Ww

      
 

stulman@tulmanlaw.com
WWW.TULMANLAW.COM

VIA ECF
December 21, 2020

The Honorable George B. Daniels

United States District Judge itr
oo. (a a

Southern District of New York fe OR

Daniel Patrick Moynihan ““

United States Courthouse

500 Pear] Street

New York, New York 10007

Re: United States v. Kevin Haynes
20 Cr. 05 (GBD)

Dear Judge Daniels:

I am the attorney for Kevin Haynes, who is scheduled for sentencing on January 13,
2020. Pursuant to the Standing Order of Judge McMahon suspending in-person operations in the
Southern District of New York until January 15, 2021, Mr. Haynes’ sentencing would have to be
conducted remotely. See: In re Coronavirus/COVID 19 Pandemic, M-10-468 (CM). I have
conferred with Mr. Haynes and he wishes to be sentenced in person at the Courthouse. I
respectfully request that sentencing be adjourned for a reasonable time to allow for an in-person
sentencing and that the dates for sentencing submissions be adjusted to conform with the new
sentencing date. The Government does not object to this request.

Mr. Haynes has been incarcerated for 18 months. Probation has recommended a 60
month sentence, representing a 24 month downward variance from the 84 month low end of the
advisory guidelines. I believe a four month adjournment would not be unreasonable, but defer
to the Court of course on what constitutes a reasonable adjournment.

There has been one prior request for an adjournment of sentence to allow for additional
consultations between my client and me, and for me to obtain additional information relevant to
sentencing during the COVID-19 Pandemic.

Respectfully submitted,

SOR

SBT:ss Scott B. Tulman
ce: Sarah Mortazavi, Esq., AUSA

 
